           Case 1:19-cr-00690-KPF Document 74 Filed 10/08/20 Page 1 of 2
                                           U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building



MEMO ENDORSED
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       October 7, 2020

 BY ECF

 The Honorable Katherine Polk Failla
 United States District Judge
 Southern District of New York
 United States Courthouse
 40 Foley Square
 New York, NY 10007

            Re:       United States v. Ariel Tavarez, et al., 19 Cr. 690 (KPF)

 Dear Judge Failla:

         In light of the COVID-19 pandemic and its corresponding effects on the ability of pretrial
 detainees to participate in Court conferences, with the consent of all parties, the Court recently
 adjourned the next scheduled pretrial conference in the above-referenced case from October 13 to
 October 23, 2020. The Government requests that the time between October 13, 2020, and October
 23, 2020, be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.
 § 3161(h)(7)(A), to allow defense counsel to continue reviewing the discovery in this case and to
 allow the parties to continue discussions on pretrial resolutions of this case. The Government
 respectfully submits that the proposed exclusion would be in the interest of justice. The
 Government understands that defense counsel for each defendant consents to this request for the
 exclusion of time.

                                                Very truly yours,

                                                AUDREY STRAUSS
                                                Acting United States Attorney


                                            by:_______________________________________
                                               Aline Flodr/Mollie Bracewell/ Nicholas Chiuchiolo
                                               Assistant United States Attorney
                                               (212) 637-1110/-2218/-1247

 cc: Counsel of Record for All Defendants (By ECF)
         Case 1:19-cr-00690-KPF Document 74 Filed 10/08/20 Page 2 of 2

Application GRANTED. It is ORDERED that time is excluded under the
Speedy Trial Act between October 13, 2020, and October 23, 2020.
The Court finds that the ends of justice served by excluding such
time outweigh the interests of the public and the defendant in a
speedy trial because it will permit defense counsel to continue to
review discovery and prepare any pretrial motions and permit the
parties to consider a pre-trial disposition.

Dated:   October 8, 2020                   SO ORDERED.
         New York, New York




                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
